         Case
         Case1:20-cv-04740-PGG
              1:20-cv-06442-PGG Document
                                Document132
                                         26 Filed
                                            Filed12/22/20
                                                  12/21/20 Page
                                                           Page11of
                                                                  of44




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

In re: UNITED STATES OIL FUND, LP
SECURITIES LITIGATION                                       Case No. 1:20-cv-04740 (PGG) (GWG)


This Document Relates To:

        ALL ACTIONS


                  XXXXXXX ORDER CONCERNING TIME TO RESPOND TO
  STIPULATION AND PROPOSED
                       AMENDED COMPLAINT

       WHEREAS lead plaintiff Nutit, A.S. (“Lead Plaintiff”) filed a consolidated amended

complaint (ECF No. 68) on November 30, 2020 in the above-captioned action (“Amended

Complaint”) naming new defendants including, but not limited to, Alps Distributors, Inc.;

       WHEREAS the undersigned attorneys for Defendant Alps Distributors, Inc. have agreed

to accept service of the summons and Amended Complaint in this action on behalf of their client

as of the date of this stipulation, without waiver of, or prejudice to, any of their rights or defenses

(other than improper service), including, but not limited to, with respect to personal jurisdiction;

       WHEREAS the Court entered a scheduling order in the present action on November 16,

2020 (ECF No. 66) (the “Scheduling Order”) pertaining to Lead Plaintiff and defendants United

States Oil Fund, LP, United States Commodity Funds LLC, John P. Love, and Stuart P.

Crumbaugh (collectively, the “Original Defendants”);

       WHEREAS the Scheduling Order provides that the Original Defendants shall answer or

move to dismiss the Amended Complaint by January 29, 2021; Lead Plaintiff shall file an

opposition by March 30, 2021; and the Original Defendants shall file their respective replies by

April 29, 2021;
        Case
        Case1:20-cv-04740-PGG
             1:20-cv-06442-PGG Document
                               Document132
                                        26 Filed
                                           Filed12/22/20
                                                 12/21/20 Page
                                                          Page22of
                                                                 of44




       WHEREAS the Court so-ordered a stipulation on December 8, 2020, applying the

aforementioned schedule to answer or move to dismiss the Amended Complaint to several new

defendants added in the Amended Complaint, including ABN AMRO Clearing Chicago LLC,

BNP Paribas Securities Corp., Citadel Securities LLC, Citigroup Global Markets Inc., Credit

Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman, Sachs & Company, J.P.

Morgan Securities, Inc., Merrill Lynch Professional Clearing Corp., Morgan Stanley & Company,

Inc., Nomura Securities International, Inc., RBC Capital Markets, LLC, SG Americas Securities

LLC, UBS Securities LLC, and Virtu Financial BD LLC (collectively, the “Authorized Participant

Defendants”), as well as Nicholas D. Gerber, Andrew F Ngim, Robert L. Nguyen, Peter M.

Robinson, Gordon L. Ellis, and Malcom R. Fobes III (collectively, the “USCF Director

Defendants”) (ECF No. 127);

       WHEREAS the undersigned parties have conferred and reached agreement regarding the

timing of the response of the Defendant Alps Distributors, Inc. to the Amended Complaint;

       IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their

undersigned counsel, subject to the Court’s approval:

              1.      The undersigned attorneys for Defendant Alps Distributors, Inc. accept

service of the summons and Amended Complaint in this action on behalf of their client as of the

date of this stipulation, without waiver of, or prejudice to, any of their rights or defenses (other

than improper service), including, but not limited to, with respect to personal jurisdiction.

              2.      The Scheduling Order applicable to the Lead Plaintiff, Original Defendants,

Authorized Participant Defendants, and the USCF Director Defendants also will apply to

Defendant Alps Distributors, Inc.

Dated: New York, New York
       December 21, 2020


                                                2
Case
Case1:20-cv-04740-PGG
     1:20-cv-06442-PGG Document
                       Document132
                                26 Filed
                                   Filed12/22/20
                                         12/21/20 Page
                                                  Page33of
                                                         of44
       Case
       Case1:20-cv-04740-PGG
            1:20-cv-06442-PGG Document
                              Document132
                                       26 Filed
                                          Filed12/22/20
                                                12/21/20 Page
                                                         Page44of
                                                                of44




                                    BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
                                    Peretz Bronstein
                                    Eitan Kimelman
                                    60 East 42nd Street, Suite 4600
                                    New York, NY 10165
                                    Telephone: 212/697-6484
                                    Facsimile: 212/697-7296 (fax)
                                    peretz@bgandg.com
                                    eitan@bgandg.com

                                    Additional Counsel for Plaintiff


IT IS SO ORDERED.
      December 22, 2020
Dated:_______________                    ________________________
                                         Hon. Paul G. Gardephe, U.S.D.J.




                                     4
